Matter of Rodriguez v Sabbat (2019 NY Slip Op 08414)





Matter of Rodriguez v Sabbat


2019 NY Slip Op 08414


Decided on November 20, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SHERI S. ROMAN, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
ANGELA G. IANNACCI, JJ.


2019-04009	ON MOTION
2019-04019
 (Docket No. V-310-07)

[*1]In the Matter of Leticia Angela Rodriguez, appellant,
vMichael S. Sabbat, respondent.


Larry S. Bachner, New York, NY, for appellant, and appellant pro se.
Kenneth M. Tuccillo, Hastings-on-Hudson, NY, attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 6, the mother appeals from (1) an order of the Family Court, Richmond County (Peter F. DeLizzo, J.), dated November 9, 2018, and (2) an order of the same court dated March 11, 2019. The order dated November 9, 2018, insofar as appealed from, directed that no further pro se petitions or motions were to be filed by the mother without leave of court. The order dated March 11, 2019, insofar as appealed from, after a hearing, denied the mother's petition alleging that the father violated an order of parental access of the same court dated April 27, 2018, and, sua sponte, modified the order of parental access dated April 27, 2018, so as to limit the mother to only one supervised therapeutic parenting time session with the child per month for a period of six months, and to direct the mother to pay all expenses of such therapeutic parental access. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the motion of Larry S. Bachner for leave to withdraw as counsel is granted, and he is directed to turn over all papers in his possession to the appellant's new counsel assigned herein; and it is further,
ORDERED that Warren S. Hecht, 118-21 Queens Boulevard, Suite 518, Forest Hills, NY, 11375, is assigned as counsel to prosecute the appeals; and it is further,
ORDERED that new counsel shall serve and file a brief on behalf of the appellant within 90 days of the date of this decision and order on motion, and the respondent and the attorney for the child shall serve and file their briefs within 30 days after the brief on behalf of the appellant is served and filed. By order on certification of this Court dated April 23, 2019, the appellant was granted leave to prosecute the appeals as a poor person, with the appeals to be heard on the original papers (including a certified transcript of the proceedings) and on the briefs of the parties. The parties and the attorney for the child are directed to file one original and five duplicate hard copies, and one digital copy, of their respective briefs, and to serve one hard copy on each other (see 22 NYCRR 1250.9[a][4]; [c][1]).
Upon this Court's independent review of the record, we conclude that nonfrivolous issues exist, including, but not necessarily limited to, whether the Family Court properly found that [*2]the father did not willfully violate a prior order of parental access (see Matter of Mendoza-Pautrat v Razdan, 160 AD3d 963, 964; Matter of Philie v Singer, 79 AD3d 1041, 1042), and whether the modification of the order of parental access was supported by a sound and substantial basis in the record (see Matter of Migliore v Santiago, 165 AD3d 942, 943; Matter of Jennifer J.H. v Artrieo J.R., 148 AD3d 809, 809-810). As the mother is entitled to the single-minded advocacy of appellate counsel, assignment of new counsel to prosecute the appeal is warranted (see Matter of Lopez v Prudencio, 164 AD3d 1447; Matter of Nava v Kinsler, 78 AD3d 837).
ROMAN, J.P., MILLER, MALTESE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court